Title: Arthur S. Brockenbrough to Thomas Jefferson, 7 June 1819
From: Brockenbrough, Arthur S.
To: Jefferson, Thomas


          
            
              Dear Sir,
              Charlottesville June 7h 1819
            
            I must again trouble you on the subject of the University—In making the contracts for the brick work, I had placed the undertakers upon the same footing, but Mr Perry objects to it stating that the payment is not agreeable to the his propositions which runs thus “and the brick work for the said buildings the same that Genl Cocke paid Whitelaw, making an allowance for the difference in hawling Sand and finding brick wood—” he contends agreeable to his proposition that he is to be paid the  in proportion to the distance the sand was hawled over the distance Whitelaw got his, & also that he must be allowed for his wood altho in Genl Cockes agreement there is nothing said about wood except that Whitelaw “is to find all and do all”—this would not have made so much difference with Mr Perry, but as he has conveyed his ideas of the business to Carter & Philips they also contend for the same, alledging they undertook the work upon the faith of your letter stating that 11½ & 20. were the prices given for all the work except the quantity reserved for them—they now say if Perry is to have more they must also—you will please let me know what was your understanding as I can’t undertake to say they that any one of them shall have more than 11½ & 20—
            I have heared nothing of the Pipe borer yet the overseer at the University says he can bore them had we not better put him at it—
            I enclose a small sketch of the 2nd floor of the Pavilion No 2 will not be better to adopt it? if you think so you will please direct Dinsmore to do so—it saves the runing of the 2nd Staircase immediately before the front door—
            I shall set out for Richd this evening, you will please make any communication to me at that place that you think proper—Mr Ware sets out for Phila this evening to bring on his hands   I am Sir your Obt sert
            
              A. S. Brockenbrough
            
          
          
            P.S. Genl Cocke requested me to make out the difference in cost of two plans for the hotels the first adopted to with the dormitories & the one he Recomended you you will please send me the drawing he sent you, & a sketch of Hotel & dormitory first adopted, or leave them so that I can get them if I should not come up before your departure for Bedford
            
              A. S. B—
            
          
        